DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 154-174 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 154-172, drawn to a polypeptide, a heterodimeric PSMA-binding protein comprising said polypeptide bound to a second polypeptide, an expression vector encoding the polypeptides of which said heterodimeric PSMA-binding protein is comprised, and a composition comprising said heterodimeric PSMA-binding protein, classified, for example, as A61K 38/00.

Group II.	Claims 173 and 174, drawn to a method for treating cancer, a prostate disorder, or a neovascular disorder, said method comprising administering to a subject an amount of the heterodimeric PSMA-binding protein according to claim 169, classified, for example, as A61K 2039/505.
		
3.	The inventions are distinct, each from the other because of the following reasons:
	The invention of Group I is a product; whereas the invention of Group II is a method.  
	The inventions of Group I and the inventions of Groups II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the product as claimed, namely the protein can be used in a materially different process of using that product, such as the process of using the protein as an immunogen to produce an antibody that specifically binds to the protein.
Because the inventions are distinct, each from the others, for these reasons, the search required to examine claims directed to any one of these inventions is not the same, nor is it coextensive with the search required to examine claims directed to any other.  Furthermore, the inventions have acquired a separate status in the art, as evidenced by their different classifications and/or art-recognized divergence in subject matter; and besides, Applicant is reminded that apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining the merit of claims directed to either one of the inventions would not suffice to provide adequate information regarding the merit of the claims directed to the other since the searches are not the same nor coextensive in scope and nature.  Because different searches would have to be performed to examine claims directed to the inventions, an examination of both would constitute a serious burden.   
Since the inventions have been shown to be patentably distinct, each from the other, and because the examination of both could not be made without serious burden, it is proper to restrict each from the other.  See M.P.E.P. § 803.   

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	This application contains claims directed to the following patentably distinct species of the inventions, wherein protein comprises a binding domain that specifically binds to PSMA, wherein:
(A)  	the binding domain comprises a light chain variable domain comprising an amino acid sequence that is at least 90% identical to an amino acid sequence selected from (a) SEQ ID NO: 5 and (b) SEQ ID NO: 23;
(B)	the binding domain comprises a heavy chain variable domain comprising an amino acid sequence that is at least 90% identical to an amino acid sequence selected from (a) SEQ ID NO: 2, (b) SEQ ID NO: 25, and (c) SEQ ID NO: 27;
(C)	the binding domain is an scFv comprising an amino acid sequence that is at least 90% identical to an amino acid sequence selected from (a) SEQ ID NO: 30, (b) SEQ ID NO: 31, (c) SEQ ID NO: 34, and SEQ ID NO: 35; and
(D)	the binding domain comprises a sequence that is at least 90% identical to the amino acid sequence set forth in (a) SEQ ID NO: 49, (b) SEQ ID NO: 51, (c) SEQ ID NO: 74, (d) SEQ ID NO: 76, (e) SEQ ID NO: 78, (f) SEQ ID NO: 80, (g) SEQ ID NO: 82, SEQ ID NO: 84, (h) SEQ ID NO: 158, (i) SEQ ID NO: 160, (j) SEQ ID NO: 162, or (k) SEQ ID NO: 164.

Note: Applicant is required to elect a single species thereof by naming the binding domain to which the claims are to be restricted by naming one of the sequences listed in each of (A)-(D) above, if no generic claim is finally held to be allowable.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, it would be burdensome to examine claims drawn to more than one species of the invention since consideration of the claims drawn to any one of the different species requires a different search in a different field of search (e.g., using different classes/subclasses or electronic resources and/or or employing different search queries) and/or because the prior art applicable to one species would not likely be applicable to another species and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 154 and 159-172 are generic.

7.	In addition, if electing the invention of Group II, Applicant is further required to elect a single species of the invention in which the method is intended for use in treating:
(a)	prostate cancer;
(b)	colorectal cancer;
(c)	gastric cancer;
(d)	benign prostatic hyperplasia;
(e)	clear cell renal carcinoma;
(f)	bladder cancer;
(g)	lung cancer;
(h)	a prostate disorder (other than prostate cancer or benign prostatic hyperplasia); or
(i)   a neovascular disorder (other than any of the diseases or disorders that are listed above).

Note: Applicant is required to elect a single species thereof by naming the disease or disorder to which the claims are to be restricted, if no generic claim is finally held to be allowable.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, it would be burdensome to examine claims drawn to more than one species of the invention since consideration of the claims drawn to any one of the different species requires a different search in a different field of search (e.g., using different classes/subclasses or electronic resources and/or or employing different search queries) and/or because the prior art applicable to one species would not likely be applicable to another species and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims drawn to the invention of Group II are generic.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         



slr
May 24, 2022